Title: Accounts with William Bradford, Jr., 1741–55
From: Franklin, Benjamin
To: 


Franklin’s business relations with other printers are suggested by a bill he submitted to the younger William Bradford and by Bradford’s account with him. Franklin’s bill covers the period from October 27, 1741, when he lent Bradford £1 10s., to September 22, 1747, when the bill he submitted amounted to £70 17s. 10d. Most of Bradford’s purchases were of paper, lampblack, pasteboard, and other printing supplies. Fewer than a dozen other charges are recorded—an occasional spelling book, two dozen Pocket Almanacks for 1747, Bradford’s advertisement “of his Setting up,” July 8, 1742, and “for advertising Colledge in N Jersey,” August 13, 1747, a charge of one pound because the advertisement was a long one. On the back of the bill are the words: “This Acct has been delivered in but was never settled. BF. Apr. 2. 1757.”
Bradford’s account book records his side of this business. From June 12, 1742, when Franklin was charged £2 15s. for “1 peice of Calico,” to October 3, 1755, when he bought a copy of Isaac Watts’s Reliquae Juveniles: Miscellaneous Thoughts in Prose and Verse and a copy of The Young Lady Conducted through Life, Franklin’s purchases from Bradford came to £74 6s. 9d., plus charges for each year of Bradford’s newspaper. With the exception of the calico, rare purchases of paper, and “2 Mizetinto Pictures,” Franklin bought only books—spellers, grammars, Latin classics, and standard devotional literature, and a few dozen of the almanacs Bradford printed: his purchase of 26 dozen of Taylor’s almanac and two dozen of Birkett’s for 1745 was unusually large. Only a few titles are worth noting: Lord Anson’s Voyage round the World; Wollaston’s Religion of Nature Delineated, The Grub-Street Journal, John Freind’s Chymical Lectures, and Don Quixote. Bradford has not indicated when or whether Franklin settled the account.
